Colcock, J.
There can be no principle of law produced in support of this action. The demand was not negotiable in its nature, and the present defendant is to be considered as the agent of Holland, by whose authority he brought .the first action. The principal is answerable for the acts of his agent, but not the agent for those of his principal.
*770If McFall had not sued the plaintiff, Holland would have done so. No injury9 then, has resulted Bennet, for the acts of McFall alone: and, of course, no responsibility can attach to him. I am, therefore, of opinion that the motion should be rejected.
Justices Grimke, Nott and Johnson concurred.
Gantt, dissented.